Citation Nr: 0112069	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.  He served almost one year in the Republic of Vietnam.  
His awards included the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA)) on appeal from a rating decision issued in 
December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  The Board 
requested a medical opinion from the Veterans Health 
Administration (VHA).  The opinion was received in February 
2001 and is a part of the record. 

On July 5, 2000, the RO certified to the Board the appealed 
issue of entitlement to service connection for PTSD.  On 
December 28, 2000, the Board received from the veteran's 
representative additional evidence in the form of VA 
examination and outpatient treatment records.  The submission 
of additional records for BVA consideration was discussed at 
the veteran's hearing before the Board and the records are 
pertinent to the appeal.  Accordingly, the evidence has been 
included of record with the current appeal.  See Bell v. 
Derwinsky, 2 Vet. App. 613 (1992) (VA has constructive if not 
actual knowledge of items of evidence generated by VA; such 
items are considered "before the Secretary and the Board" 
when a BVA decision is made).  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.  

2.  The weight of the competent medical evidence demonstrates 
that the veteran has a currently diagnosed disability of PTSD 
which is causally related to his active duty combat service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000). 

The veteran contends that he has PTSD related to stressful 
events he experienced during his military service in the 
Vietnam War.  The evidence shows that the veteran served in 
Vietnam from November 1968 to October 1969 as a rifleman and 
participated in combat duties, as evidenced by the Combat 
Action Ribbon.  

The Board has reviewed all of the medical evidence and lay 
evidence, including the veteran's written submissions and 
personal hearing testimony.  The evidence includes the report 
of a VA compensation examination in November 1997, conducted 
by a VA psychologist, who noted the veteran's variously 
reported stressful events in service.  Reportedly, he was 
engaged in combat, which included firing at the enemy and 
being fired upon by the enemy; observing soldiers who had 
been killed or wounded (but not being personally injured or 
personally witnessing the wounding or death of others); a 
rocket attack on the other side of the base where he was 
stationed; the next day seeing two smashed airplanes across 
the airfield; that someone told him his friend had been shot 
and killed; his squad once came under sniper fire from a 
nearby village; and he was ordered to burn down a village.  
The VA psychologist noted the veteran reported that the 
events of sniper fire and burning a village evoked some anger 
but did not evoke intense fear, helplessness, or horror, nor 
did the veteran report that he responded in any way that was 
noticeable to those around him.  The examiner summarized that 
the symptoms reported by the veteran "fell far short of the 
DSM-IV criteria for [PTSD]" and entered an Axis I diagnosis 
of alcohol dependence in sustained full remission according 
to the veteran.  

Private outpatient treatment records dated from November 1997 
through December 1998 reflect various psychiatric diagnoses 
which include depressive disorder, anxiety disorder, and 
history of alcohol dependence (in remission), but do not 
include a diagnosis of PTSD.  These include reports from a 
private physician, a social worker, and a nurse.  VA 
outpatient treatment entries in April 1998 by a social worker 
reflect a working diagnosis of PTSD, although the record does 
not indicate the basis for the diagnosis, such as the 
stressful events or symptoms.

In January 1999, however, Dr. Peck entered an impression of 
PTSD "related to combat experience."  This was based on the 
veteran's reported stressful events in service of a 
firefight, and participation in similar actions during a 51/2-
month period in Vietnam.  In January 1999, S. Wolfgram, MSSW, 
indicated that the veteran's diagnoses included anxiety 
disorder with PTSD features; in February 1999 and in 
subsequent entries she indicated PTSD was one of the 
diagnoses.  In February 1999, Dale Thomas, Ph.D., also 
entered a diagnostic impression of PTSD with anxiety 
disorder, depressive symptoms, and alcohol dependence in 
remission.  In March 1999 and subsequently, T. Skroski, RN, 
BSN, noted a history of PTSD as one of the diagnoses.  In 
July 2000, Dr. Peck entered the assessment of a history of 
probable PTSD, and anxiety disorder, as well as a seasonal 
affective disorder.  VA outpatient treatment records from 
June to December 1998 reflect a working diagnosis of PTSD for 
the purposes of counseling by a VA social worker. 

A February 1999 VA PTSD examination conducted by a VA 
psychologist noted the veteran's reported history of various 
in-service stressful events, but concluded that the reported 
stressful events did not meet the definitional requirements 
of traumatic events as outlined in DSM-IV.  The VA 
psychologist also concluded that the veteran did not meet the 
cumulative criteria under Sections B through D for a 
diagnosis of PTSD, even assuming the criteria in Section A 
were met.  The examiner noted that the results of this 
examination were consistent with the results obtained in the 
November 1997 VA examination.  

In a February 2001 medical opinion, a VA psychiatrist from 
the Veterans Health Administration concluded from a review of 
the record that the criteria for a diagnosis of PTSD clearly 
had been met, and that there was ample documentation that the 
criteria had been met.  He offered the opinion that the 
veteran had a definitive diagnosis of PTSD according to the 
DSM-IV, which was caused by in-service trauma from exposure 
to frightening combat in firefights and the mangled bodies of 
civilians.  

After weighing the evidence, especially with consideration to 
the February 2001 VHA opinion which favors the veteran's 
claim, the Board finds that the weight of the medical 
evidence of record supports a current diagnosis of PTSD.  The 
evidence also demonstrates that the veteran was engaged in 
combat in service (as evidenced by the Combat Action Ribbon), 
and the weight of the medical opinion evidence further 
relates the veteran's diagnosed PTSD in significant part to 
these experiences in service.  Therefore, the Board concludes 
that the veteran has PTSD which was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f).  











In light of the full grant of the benefit sought, 
consideration of the claim for service connection for PTSD 
under the version of 38 C.F.R. § 3.304(f) in effect prior to 
June 18, 1999 is unnecessary.  


ORDER

Entitlement to service connection for PTSD is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

